Dear Representative Guzzardo:
Your letter of August 24, 1994 requests an opinion interpreting provisions of the Charitable Raffles, Bingo and Keno Licensing Law. La. R.S. 33:4861.1 et seq.
Your question as I understand it is whether video keno and other video games, assumedly including video pull tabs, are authorized under the Act.
La. R.S. 33:4861.4 A. authorizes the conducting of the following specific games of chance:
             (1) The game of chance commonly known as a raffle or raffles played by drawing for prizes or the allotment of prizes by chance, by the selling of shares, tickets, or rights to participate in such game or games, and by conducting the game or games accordingly.
             (2) The game of chance commonly known as bingo or keno played for prizes with cards bearing numbers or other designations, five or more in one line, the holder covering numbers, as objects, similarly numbered, are drawn from a receptacle, and the game being won by the person who first covers a previously designated arrangement of numbers on such a card.
             (3) The game of chance commonly known as pull-tabs played for prizes with cards or tickets and as defined in R.S. 33:4861.2.
The essential issue which must be resolved relative to electronic video devices is the meaning of the term "card" as contained in Subsections (2) and (3).
The term "card" is not defined in the statute. "Card" is defined in Webster's Dictionary to mean "a flat stiff usually small and rectangular piece of material (as paper or plastic)."
The regulatory scheme of the Division of Charitable Gaming Control contemplates tangible cards, with respect to construction, packaging, inventory, sales, redemption, accounting, and reporting requirements for bingo paper and pull tabs. However, electronic video devices including electronic video bingo machines presently in use in the state, utilize electronic facsimiles or images of cards rather than tangible cards.
La. R.S. 33:4861.17 which authorizes electronic bingo machines uses the term "cards" in Subsections B. (5) and (6). Thus it would appear that the legislature intended the term "card" to have a broader meaning than the normal common usage of the term, and intended that it encompass electronic facsimiles or images thereof.
The Section of the Act authorizing electronic video bingo machines, La. R.S. 33:4861.17 does not specifically refer to "keno", however, the definitions of "bingo" and "keno" are synonymous, in fact, verbatim under the provisions of La. R.S.33:4861.4 A.(2).
It is therefore, the opinion of this office that electronic video keno machines are subject to being authorized for play under the authority of La. R.S. 33:4861.4 A.(2) read in conjunction with La. R.S. 33:4861.17.
It will be incumbent upon the Division of Charitable Gaming Control to review individual machine specifications and features to determine if they are capable of being operated in accordance with the Act and administrative rules and to promulgate administrative rules relative to any specific distinctions between electronic video bingo and electronic video keno. The administrative rules presently in effect, relative to Electronic Video Bingo LAC 42:I.1901 through 1955 may facilitate the permitting, operation and regulation of electronic video keno machines with minor or no modification, since again, the definitions of bingo and keno are synonymous. It should be noted that electronic video keno and bingo machines may only be operated at licensed locations and may not, in any combination, exceed the thirty-five (35) maximum allowable machines as provided in LAC 42:I.1905.
In answer to the remainder of your question, other video games including electronic video pull tabs are not authorized under any provision of the Act. Although played on "cards", which in the opinion of this office, the legislature intended to include electronic facsimiles thereof, La. R.S. 33:4861.17 only authorizes electronic video bingo (and keno). The definition of pull tab is not synonymous with the definition of bingo under La. R.S. 33:4861.4A. and therefore electronic video pull tabs, in the opinion of this office, may not be authorized without legislative revision.
In conclusion, therefore, it is the opinion of this office, that electronic video keno is an authorized game of chance in the State of Louisiana, provided the Division of Charitable Gaming Control finds individual machines capable of complying with statutory and regulatory standards.
Hopefully this letter addresses your concerns. Please feel free to contact this office if you have additional questions.
Very truly yours,
                        Richard P. Ieyoub Attorney General
                        By: Thomas A. Warner, III Assistant Attorney General